DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see pages5-8, filed 1/12/2022, with respect to the rejection(s) of claim(s) 1 under Sos and George have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of combination of Sos and McCorkle.  McCorkle teaches a thickened radiopaque distal end of a catheter sheath.
Claim Objections
Claims 1, 7, 8, 14, 15, and 20 are objected to because of the following informalities:  independent claims 1, 8 and 15 recite “…the sheath includes a sleeve…” and dependent claims 7, 14, and 20 subsequently recite a “snare locking sleeve.”  In order to avoid confusion between the outer sheath and the snare locking sleeve, the Examiner recommends using only the term “sheath” in the independent claims to clearly differentiate this structure from the snare locking sleeve.  Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: the specification at [0044] first calls out a sheath (107) but subsequently changes to using the term “sleeve.”  This language is confusing, since the disclosure includes a .  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent App. Pub. No. 2009/0163926 (Sos) in view of US Patent No. 4,582,056 (McCorkle et al.).  
Sos discloses an instrument for extracting a medical device (11) from the body (see especially Figures 5A-5E and [0042]) (The Examiner notes that the leadless pacemaker recited in claim 1 is not positively recited as part of the claimed invention, but merely stated as part of the intended use of the delivery system.  Therefore, the prior art is not required to disclose a leadless pacemaker, and its capability of receiving a retrieval portion of an implant provides evidence of the capability of the device to capture a corresponding portion of a leadless pacemaker).  Sos discloses the delivery system comprises a first shaft (78) having a “docking cap” on the distal portion thereof that defines an interior configured to receive the medical device (11) (see especially Figures 5C-D) (note that the term “docking cap” does not require any particular structural features so the distal portion of the catheter 78 meets the broad requirement). 


Regarding claim 7: A second shaft (63) is slidable received within the first shaft (78), and a snare (64) extends longitudinally through the second shaft (63) [0042-0043].  The snare comprises a loop (64) that grasps a retrieval feature (12/24) of the medical device [0043].   Sos explains that the second shaft (63) slides forwardly over the snare to collapse the loop (64) [0043] and the first shaft (78) is pushed forwardly over both the snare (64) and snare sheath (63) to capture the device (11) in the docking cap (distal portion of shaft 78) [0044].  

Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sos in view of McCorkle, Jr., as applied to claim 1 above, and further in view of US Patent No. 5,231,989 (Middleman).  
Sos fails to disclose the delivery system has a deflection knob for steering the catheter.  Middleman discloses various mechanisms for steering the distal end of a catheter device for the purpose of guiding the instrument to the desired treatment site within a patient’s body (see Figures 15A-C; column 1, lines 56-66; column 16, lines 29-49).  Middleman discloses the handle of the device should include a knob that is slid longitudinally to control deflection of the distal end of the catheter (see 38 in Figure 1 and description of slider mechanisms at column 10, lines 46-60).  Since Middleman teaches the deflection mechanisms can be incorporated with any type of medical instrument (column 6, lines 9-22), one of ordinary skill in the art at the time the invention was made would have found it obvious to include a steering mechanism taught by Middleman having a control knob on the modified Sos handle, as the modification merely involves the combination of known medical instruments according to known methods that obtains the predictable result of steering a catheter to a treatment site within a patient’s body.  

Claims 8, 10, 13-16, 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sos in view of McCorkle, Jr., as applied to claim 1 above, and further in view of US PG Pub. No. 2011/0270340 (Pellegrini et al.).
Regarding claim 8: Sos teaches a retrieval feature (21) on the implant configured to be grasped by the snare loop (64) (see Figure 4). The term “button” is given its broadest reasonable interpretation to encompass a variety of shapes of fasteners, including the knob-shaped elements disclosed by Sos (see Figures 7a-c and 8d-f; [0049-0056]).  Additionally or alternatively, the disk-shaped collar (28) may be considered to be a “button.”
Sos and McCorkle fail to disclose that the medical device grasped by the snare is a leadless pacemaker.  Pellegrini discloses a leadless pacemaker [0030] in combination with a delivery device.  Pellegrini explains that it may be necessary to reposition or remove the leadless pacemaker from its implantation site, and teaches the use of a removal instrument to grip the proximal end of the implant and to apply a retraction force [0052].  Sos also teaches the capture assembly may be used for other types of medical implant [0056-0058].  One of ordinary skill in the art would therefore have found it obvious to substitute a leadless pacemaker taught by Pellegrini as the medical device to which the retrieval feature is attached in the Sos assembly, as the modification merely involves a substitution of one known implant for another that achieves the function of removing and/or repositioning a leadless pacemaker using a snare type delivery/removal instrument. 
Regarding claim 15: Pellegrini teaches the step of gripping the exposed proximal end of a leadless pacemaker implanted within a patient with a delivery/removal instrument [0052].  Sos comprises an instrument having a snare extending through a locking sleeve, and a first shaft slidable over the locking sleeve and the implant.  Sos explains that the locking sleeve (63) slides forwardly over the snare to collapse the loop (64) [0043] (and therefore locking it) and the first shaft (78) is pushed forwardly over both the snare (64) and locking sleeve (63) to capture the implant (11) in the docking cap (distal portion of shaft 78) [0044].  George is relied upon for teaching the step of utilizing the radiopaque marker to determine the extent to which the implant is covered by the shaft [0069].  Therefore, one of ordinary skill in the art at the time the invention was made would have found it obvious to extract a leadless pacemaker taught by Pellegrini using the modified Sos device, as the modification merely involves a substitution of one known medical implant for another that achieves the predictable result of gripping and removing the implant.  
Regarding claim 16: Sos discloses the first shaft (78) is pushed forwardly over both the snare (64) and snare sheath (63) to capture the device (11) in the docking cap (distal portion of shaft 78) and removing the device from the patient [0044].  George teaches the step of determining the relative position of the outer shaft relative to the implant by using the radiopaque marker [0069].  Pellegrini teaches a leadless pacemaker removed from the patient [0052].  Therefore, it would have been obvious to determine the sleeve fully covers the leadless pacemaker before removing it from its implantation site.
In regards to claim 19: Sos discloses the second shaft (63) slides forwardly over the snare to collapse the loop (64) [0043].

Claims 11, 12, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sos in view of McCorkle, Jr. and Pellegrini et al., as applied to claims 8 and 15 above, and further in view of US Patent No. 5,231,989 (Middleman).  
Sos fails to disclose the delivery system has a deflection knob for steering the catheter.  Middleman discloses various mechanisms for steering the distal end of a catheter device for the purpose of guiding the instrument to the desired treatment site within a patient’s body (see Figures 15A-C; column 1, lines 56-66; column 16, lines 29-49).  Middleman discloses the handle of the device should include a knob that is slid longitudinally to control deflection of the distal end of the catheter (see 38 in Figure 1 and description of slider mechanisms at column 10, lines 46-60).  Since Middleman teaches the deflection mechanisms can be incorporated with any type of medical instrument (column 6, lines 9-22), one of ordinary skill in the art at the time the invention was made would have found it obvious to include a steering mechanism taught by Middleman having a control knob on the modified Sos handle, as the modification merely involves the combination of known medical instruments according to known methods that obtains the predictable result of steering a catheter to a treatment site within a patient’s body.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2008/0071339 discloses a button-type retrieval feature (116) on an implant (Figure 5).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH W ALEMAN/Primary Examiner, Art Unit 3771